DETAILED ACTION
This office action is responsive to the RCE filed December 14, 2020.  The application contains claims 1-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to Claims 1, 9 and 20,
These claims recite limitations that compare two code segments, determine what differences might exist in the code segments, provide a notification based on the differences and perform split testing on the features. These limitations (specifically the "comparing" and "detecting" steps) under their broadest, reasonable interpretation cover mental steps capable of being performed by a human but for the recitation of generic computer components. Nothing in these limitations precludes the steps from being performed in the mind. For example, a user is very capable of comparing two short code segments and being able to determine what the differences are and communicate those 
This judicial exception is not integrated into a practical application. The claims only recite generic computer components and no other additional elements that amount to more than mere instructions to apply the exception. Notably, even though on the face of it, the claim appears to regard an improvement to computer technology (i.e. GUI development), this is merely a field of use and no such improvement to computer technology is recited in the claims. For example, the claims do not recite an improvement to computer technology directly, but rather basic steps of comparing information and reporting on their differences, where the information happens to be in the field of computer technology. The recitation of "deploying a first page in a production environment" is extrasolution activity that merely sets up a field of use for the invention to be practiced in. Providing a notification of the UI modification to a split testing engine and performing split testing on UI features in response to receiving the notification are mere insignificant extrasolution activity. The examiner notes this claim terminology, specifically an engine to "perform split testing" is recited at such a high and generic level that it does not provide any improvement in the functioning of a computer or an improvement to other technology or technical field. The examiner notes that split testing isn't necessarily even a computer-based activity, as it can involve subjective human opinions as to which version of a website is better.
Lyon, U.S. PG Pub #2014/0282049, [0001]. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding the dependent claims,
	The dependent claims (i.e., claims 2-8 and 10-19) do not recite any additional elements that amount to more than mere instructions to apply the exception using generic computer components. The claims largely only expand on the features of the compared code themselves rather than any technical feature about improved processes of performing the comparing or notifications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossler, U.S. Patent Application Publication #2018/0217923, published August 2, 2018 in view of De Angelis, U.S. Patent Application Publication #2015/0169434, published June 18, 2015 further Shukla, U.S. Patent Application Publication #2009/0281989 published November 12, 2009
With regard to Independent Claim 1,
	Rossler teaches a method performed by a computing system, the method comprising ... comparing a first code segment stored in [a] first page with a second code segment stored in a second page ... the second page being a different version of the first page. See e.g., [0014], (has code from two different GUIs under test, program code and a modified version of the modified code, executes both sets of code and compares the executed code.) The examiner notes that the specification does not provide any details about how the comparison between code segments is made, whether it compares text of raw code segments, or whether it compiles or executes the code segments in some manner and then compares them. As such, the broadest reasonable interpretation of comparing code segments includes comparing the executed version of the code segments, specifically when the differences being detected are end-result differences and not differences in the text of the code.
detecting a user interface (UI) modification based on comparing the first code segment with the second code segment. See e.g., [0014], (part (e), "comparing the current state of the system under test and the modified state of the system under test and detecting changes in the system under test, which changes correspond to differences between the current state of the system under test and the modified state of the system under test".)
	Finally, Rossler teaches and providing a notification of the UI modification. See [0014], (part (f), "displaying at least part of the detected changes to a user...")
	Rossler does not explicitly disclose deploying a first page in a production environment and performing the comparing while the first page is in the production environment and before deployment of the second page in the production environment.
	De Angelis teaches deploying a first page in a production environment associated with the computing system. See e.g., [0002], [0036], (GUIs can be deployed in production environments.)
	De Angelis further teaches while the first page is in the production environment, [running tests involving first code for the first page and second code for a second page] before deployment of the second page in the production environment.  See e.g., [0036], (discussing a production environment and a development/test environment which is prior to a production environment.)  The examiner notes that the code to be tested is injected and tested with the initial production code.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler and De Angelis before them 
	Rossler-De Angelis does not explicitly disclose providing the notification to a split testing engine and with the split testing engine, performing split testing on UI features of the first page and UI features of the second page in response to receiving the notification.
	Shukla teaches providing a notification to a split testing engine and with the split testing engine, performing split testing on UI features of the first page and UI features of the second page in response to receiving the notification. See Abstract, ("A change defining customization to one or more modules within the webpage is detected. A test case representing the change is automatically generated. The generated test case is a modified webpage having the customization. The webpage is presented to a first segment of users as a control page and the modified webpage is presented to a second segment of users in response to a request for the webpage. User interaction by the first and [second] segment of users is monitored at the webpage and the modified webpage to determine website metrics of the corresponding webpages.") Presenting one version of a webpage to one set of users and a different version to another set of users is split testing and a system that automatically performs this is a "split testing engine." Further, because the change is detected and the test case is automatically detected, there is necessarily some notification of a change to the split testing engine that allows the engine to start the testing process.


With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla further teaches wherein the first code segment corresponds to a first UI feature. See e.g., Rossler [0025], (discussing changes between the two segments, one can correspond to a feature of UI: font size 10).

With regard to Dependent Claim 3,
	 As discussed with regard to Claim 2, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla further teaches wherein the second code segment corresponds to a second UI feature different from the first feature. See e.g., Rossler, [0025], (discussing changes between the two segments, one can correspond to a feature of UI: font size 12).

With regard to Dependent Claim 5,
wherein the second code segment corresponds to the first UI feature, wherein an attribute of the first UI feature is different from an attribute of the second UI feature. See e.g., Rossler, [0025], (text size (attribute) of the features can be different).

With regard to Dependent Claim 6,
	As discussed with regard to Claim 5, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla further teaches wherein the attribute is at least one of a ... font size. See e.g., Rossler, [0025], (text size (attribute) of the features can be different).

With regard to Dependent Claim 8,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla further teaches deploying a web application instance including the second page in the production environment. De Angelis, [0036], ("Ultimately the upgraded application software will be deployed in the production environment...")

With regard to Independent Claims 9 and 20,
	These claims are similar in scope to Claim 1 and are rejected under a similar rationale.


	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis further teaches wherein a first web application instance includes the first code segment and a second web application instance includes the second code segment. Rossler, [0049], (discussing web applications). See also De Angelis, [0036] (discussing web applications).

With regard to Dependent Claim 13,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla further teaches wherein a first executable file includes the first page and a second executable file includes the second page. De Angelis, [0045], (discussing executable Javascript files holding the code).

With regard to Dependent Claim 14,
	As discussed with regard to Claim 13, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla further teaches wherein the first and second code segments are written in Javascript. De Angelis, [0045], (discussing executable Javascript files holding the code). See also [0069], ("Test framework code 322 may include one or more files of file types such as Javascript, HTML...")

With regard to Dependent Claim 15,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla further teaches wherein the first and second code segments are written in a document markup language. See De Angelis, [0069], ("Test framework code 322 may include one or more files of file types such as Javascript, HTML...")

With regard to Dependent Claim 16,
	This claim is similar in scope to Claim 3 and is rejected under a similar rationale.

With regard to Dependent Claim 19,
	This claim is similar in scope to Claim 6 and is rejected under a similar rationale.

Claims 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Hurd, U.S. Patent #6,222,535 issued April 24, 2001
With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla does not explicitly disclose wherein the first UI feature is of a first type, and the second UI feature is of a second type different from the first type.
	However, while Rossler does not provide an example of a GUI with two different types of features, one of ordinary skill would understand that Rossler's methods would work for any GUI and any change to GUIs. Further, GUIs with different types of features are well known in the art. For example, Hurd teaches a UI capable of having two different types of features wherein the first UI feature is of a first type, and the second UI feature is of a second type different from the first type. See e.g., Col. 7:18-23, (discussing GUIs with different types of features such as radio buttons and text fields.)	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Rossler-De Angelis-Shukla and Hurd before them to modify the code segments of Rossler-De Angelis-Shukla so that the GUI could have different types of features as taught by Hurd. One would be motivated to do so to be able to test larger changes to GUIs such as changing a type of feature.

With regard to Dependent Claim 17,
	This claim is similar in scope to Claim 4 and is rejected under a similar rationale.

With regard to Dependent Claim 18,
	As discussed with regard to Claim 17, Rossler-De Angelis-Shukla-Hurd teaches all of the limitations. Rossler-De Angelis-Shukla-Hurd further teaches wherein the first type is at least one of a user-selectable option or an input text field. See e.g., Hurd, Col. 7:18-23, (discussing GUIs with different types of features such as radio buttons and text fields.)	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Derks, U.S. Patent Application Publication #2005/0188357 published August 25, 2005

	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla teaches all of the limitations. Rossler-De Angelis-Shukla does not explicitly disclose wherein the first code segment is devoid of a first UI feature rendered at a location on a display, and the second code segment corresponds to the first UI feature rendered at the location on the display.
	Derks teaches a similar UI comparison method comparing two GUIs both having underlying code segments wherein the first code segment is devoid of a first UI feature rendered at a location on a display, and the second code segment corresponds to the first UI feature rendered at the location on the display. See e.g., Fig. 3 (showing triangle 324 at a location in the second GUI wherein that same location is devoid of that feature in the first GUI).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Rossler-De Angelis-Shukla and Derks before them to modify the code segments of Rossler-De Angelis-Shukla so that features could move places or new features could be added as taught by Rossler. One would be motivated to do so to be able to provide dynamic and substantial updates to the web page.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Schrage, U.S. Patent #9,213,625 issued December 15, 2015
With regard to Dependent Claim 11,

	However it is well established in the art that mobile applications have GUIs and are developed in a similar way. For example, Schrage teaches a similar comparison of GUIs under development including mobile application instances. See e.g., Col. 7:9-15, (Discussing that "the described techniques can be applied to a range of software applications and execution environments" including mobile applications).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler-De Angelis-Shukla and Schrage before them to modify the code segment comparisons of Rossler so they could be used for mobile application instances as discussed by Schrage. This would result in "a first mobile application instance includes the first code segment and a second mobile application instance includes the second code segment."  One would be motivated to do so to ensure the code segment comparisons were usable in a plurality of different environments and for a plurality of different application types.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Maria, U.S. Patent Application Publication #2017/0279910 published September 28, 2017
With regard to Dependent Claim 12,

	Maria teaches development of microservice instances. See e.g., [0002], (discussion and definition of microservices).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler-De Angelis-Shukla and Maria before them to modify the code segment comparisons of Rossler so they could be used for microservice instances as discussed by Maria. This would result in "a first microservice instance includes the first code segment and a second microservice instance includes the second code segment." One would be motivated to do so to ensure the code segment comparisons were usable in a plurality of different environments and for a plurality of different application types.

Response to Arguments
Applicant’s arguments regarding 35 U.S.C. 101 have been considered but are not found persuasive. Applicant first argues that “deploying a first page in a production environment” is not mere extrasolution activity by arguing it is a “key part of the invention.” This is not persuasive. Being a “key part of the invention” is not a factor in whether a claim limitation recites an abstract idea, a practical application, or significantly more. The examiner further disagrees that the recite “split testing engine” amounts to a practical application as noted above in the rejection.
Applicant’s arguments regarding 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 2014/0282049 to Lyon et al. – Provides a background on the well-known concept of split testing websites.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW ELL/Primary Examiner, Art Unit 2145